One Nathan Rankin, confined in the California state prison at San Quentin under a judgment of the superior court of San Joaquin County, has presented, with an application that the same be filed without payment of costs, a petition for a writ of mandate against said superior court to require said court to deliver to this court for his use in preparing an application for a writ of habeas corpus, certified copies of the records of said court in his cause. In so far as said petition attempts to show any matter which would be material on an application for a writ of habeas corpus, or for a writ of mandate, it is manifestly insufficient to warrant any relief, inasmuch as it appears to allege no specific facts showing illegality in his imprisonment. [1] The bare allegations that his restraint is illegal, that the court had no jurisdiction in his cause, that the matter purported to be charged in the information does *Page 490 
not constitute a public offense, and that petitioner has good cause for a discharge on a writ of habeas corpus or other proceeding, do not sufficiently set forth the specific facts warranting relief either under mandamus or on habeas corpus.
No merit appearing in the application sought to be filed, it is ordered that leave to file the same without payment of fees is denied.
Angellotti, C. J., Lawlor, J., Wilbur, J., and Olney, J., concurred.